Citation Nr: 1402441	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating higher than 10 percent for a low back disability prior to March 19, 2012, and a rating higher than 20 percent since.

2. Entitlement to a rating higher than 10 percent for associated radiculopathy of the left lower extremity prior to March 19, 2012, and a rating higher than 20 percent since.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 31, 2012.

4. Entitlement to compensation under 38 U.S.C.A. § 1151(b) for bilateral wrist disability due to Department of Veterans Affairs rehabilitative treatment and/or service connection for the same condition as secondary to treatment for the service-connected low back disability.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  

A February 2012 Board decision granted a claim for service connection for major depressive disorder (MDD), then remanded claims for increased ratings for a low back disability with left lower extremity radiculopathy, a TDIU, and service connection for bilateral wrist disability.  A December 2012 RO decision since issued granted increases in the ratings for the low back disability and associated left lower extremity radiculopathy, raising the ratings from 10 to 20 percent as of March 19, 2012.  Also granted was a TDIU effective March 31, 2012.  

Thereafter, upon return of this case to the Board, an expert medical opinion was obtained from the Veterans Health Administration (VHA) regarding the claimed bilateral wrist disability.  See 38 C.F.R. § 20.901(a) (2013).  

Also, in August 2013 the Veteran provided additional evidence accompanied by a waiver of RO initial jurisdiction.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

Whereas one of the issues indicated in the October 2012 Supplemental Statement of the Case (SSOC) was entitlement to an increased initial rating for MDD, the Board ultimately deems it not to be in appellate status.  Under VA law, in order to appeal any RO decision, the claimant must file a timely Notice of Disagreement (NOD), followed by a timely Substantive Appeal in response to the RO's issuance of an intervening Statement of the Case (SOC).  See 38 C.F.R. § 20.200.  A Supplemental SOC (SSOC) is further utilized by the RO regarding an issue already on appeal, for which additional pertinent evidence or controlling law must be duly considered.  See 38 C.F.R. § 19.31(b).  Here, the issue of increased rating for MDD was never formally on appeal.  A February 2012 RO rating decision implemented the Board's grant of service connection for MDD, and a March 2012 VA examination for psychiatric disorders was subsequently conducted, which, reasonably construed, can be considered an informal claim for increase.  38 C.F.R. §§ 3.155, 3.157.  However, the Veteran never actually filed an NOD with the initial rating assigned for this disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).  See also Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).


That said, even absent the normal procedures for appeal (NOD, then SOC followed by Substantive Appeal (VA Form 9 or equivalent)), the Board still would regard favorably any filing by the Veteran after the October 2012 SSOC as a Substantive Appeal.  An appeal to the Board, as mentioned, consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal (VA Form 9 or equivalent).  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  In a precedent case, Percy v. Shinseki, 23 Vet. App. 37 (2009), the appeal similarly involved the question of whether the requirement that a claimant file a timely Substantive Appeal under 38 U.S.C.A. § 7105(d)(3) is a jurisdictional predicate to the Board's adjudication of a matter, particularly in light of the Supreme Court's decision in Bowles v. Russell, 551 U.S. 2005 (2007), which had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).

Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory filing period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 (Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct - such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William)Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.


In distinguishing Bowles, the Court held in Percy that section 7105(d)(3) does not operate as a jurisdictional bar precluding the Board's consideration of an appeal where the substantive appeal is untimely.  The Court specifically noted that, while section 7105(d)(3) provides that the agency of original jurisdiction "may" close a case if a Substantive Appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the Court held that VA may waive its objection to an untimely Substantive Appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a Substantive Appeal as constituting a jurisdictional question, the Court stated that it need not provide any deference to this interpretation given that the statute is clear on its face.

The Court goes on to note in Percy that, if VA treats an appeal as if it was timely filed, then a claimant is entitled to expect that VA means what it says.  Here, though, there was no submission of an NOD or Substantive Appeal concerning this "downstream" issue, so not just a submission filed, but that was untimely.  Essentially, then, there is no clear indication from the Veteran or his representative in the form of a valid Substantive Appeal that he intends to have the issue considered on appeal by the Board.  Therefore, this increased rating issue is not deemed to be on appeal.

This notwithstanding, to the extent the Veteran may be requesting a higher rating for his MDD, the Board is referring this claim to the RO for appropriate development and consideration.

In this decision the Board is granting the claim of entitlement to service connection for bilateral wrist disability.  The remaining claims for increased ratings for the low back disability, associated left lower extremity radiculopathy, and a TDIU prior to March 31, 2012 require further development before being decided on appeal.  So the Board is remanding these other claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

There is competent medical opinion evidence attributing a bilateral wrist disability to rehabilitative therapy for the service-connected low back condition, by way of likely aggravation of a pre-existing condition; this evidence supportive of the claim is, at the very least, approximately balanced with the evidence preponderating against this averred etiological relationship.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria are met to establish his entitlement to service connection for bilateral wrist disability as secondary to the rehabilitative therapy for his service-connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant with development of a pending claim for compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the Board's grant herein of service connection for bilateral wrist disability, however, no discussion of whether there has been compliance with the VCAA is required.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The Veteran's initial theory of recovery was for § 1151 compensation on the premise that he had developed bilateral wrist disability from rehabilitative exercises at a VA facility that had been prescribed for treatment of his service-connected low back disability.

Under VA law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.358(a) (2013).  To be awarded compensation under section 1151, the veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

This notwithstanding, as indicated in the Board's prior remand, the claim has been expanded to encompass an additional theory of entitlement of secondary service connection, as secondary to the service-connected low back disability, given that the VA treatment course in question was for that same back condition.  Indeed, it is on this theory that the Board finds service connection warranted.  

To this effect, the law further provides that service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service connection is available when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  See 38 C.F.R. § 3.310(b).  See also, Allen v. Brown, 7 Vet. App. 439 (1995).  

The question before the Board throughout the pendency of this claim has been whether the Veteran's intended ameliorative course of VA rehabilitative therapy for his lower back in 2006 caused or contributed to the current state of his bilateral wrist condition, diagnosed under various auspices, including that of osteoarthritis and other forms of chronic soft tissue injuries.  Previously, in April 2006 and thereafter during his ameliorative therapy the Veteran reported experiencing pain at several vectors, inclusive of the bilateral wrists.  There was no documented pre-existing injury before 2006.  Efforts subsequent to clearly resolve whether the Veteran's wrist pain and disability was the consequence of VA therapeutic measures were largely inconclusive.   

However, the Board now has before it the June 2013 VHA affiliated physician's opinion stating as follows:

Assuming that the radiologist's report of mid-carpal "capsulitis" was 
correct, it is my opinion that the aquatic therapy was as likely as not to 
have aggravated a pre-existing condition.  This is despite the patient's insistence that he had never had any prior wrist pain.  It is well recognized that some of the x-ray findings reported in his wrist (e.g. positive ulnar variance) can cause no symptoms until aggravated.  

Resolving all reasonable doubt in the Veteran's favor, as required pursuant to VA's benefit-of-the-doubt doctrine, the Board's deems the probative evidence sufficient to substantiate service connection, based on the aforementioned conclusion that the Veteran likely had pre-existing bilateral wrist disability (or at least predisposition) which became aggravated through treatment for service-connected disability.  See 38 C.F.R. § 3.310(b).  Even if it was maintained that the Veteran never had a documented pre-existing condition, the June 2013 opinion, when viewed in a favorable light, supports a finding that ameliorative therapy unfortunately contributed in some material aspect to wrist problems.  The fact that there is also contrary medical opinion evidence of record is inapposite, since the evidence supporting the claim is at least evenly balanced with that preponderating against it.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Therefore, on these grounds and with due application of VA law, a grant of service connection is warranted.  


ORDER

Service connection for bilateral wrist disability, as secondary to treatment for the service-connected low back disability, is granted.


REMAND

There has been a period of nearly two-years since the last VA Compensation and Pension examination for low back disability, with associated left lower extremity radiculopathy, in March 2012.  While this is not a particularly extended interval, to afford all reasonable assistance to the Veteran, an updated examination is in order.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board also remands the inextricably intertwined claim of entitlement to a TDIU from prior to March 31, 2012, inasmuch as a final determination on the proper disability ratings for the low back and associated radiculopathy is forthcoming.  This along with the RO's/AMC's ensuing determination of the initial evaluation for the now also service-connected bilateral wrist disability may indeed establish that the Veteran meets the preliminary schedular criteria for a TDIU at an earlier point than March 31, 2012.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  See also Parker v. Brown, 7 Vet. App. 116 (1994).    
 
Accordingly, these claims are REMANDED for the following action:

1. Request from the Augusta, Georgia VA Medical Center (VAMC) all treatment records for the Veteran dated since February 2012.  Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with the Veteran's "Virtual VA" claims folder.

2. Then schedule a VA compensation examination to reassess the severity of the Veterans lower back disability, with left lower extremity radiculopathy.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the history of this disability.

All necessary diagnostic testing and evaluation should be performed, including testing of the range of motion of the lower back on extension and flexion.  As well, the examiner should determine whether the lower back exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the thoracolumbar spine, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the lower back.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202 (1995).  

Please further provide an assessment as to the severity of the Veteran's left lower extremity radiculopathy (in terms of "mild," "moderate," "moderately severe," etc.)

3. Review the report of the examination to ensure it is responsive to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance).

4. Then readjudicate the claims for increased ratings for low back disability and left lower extremity radiculopathy; as well as a TDIU prior to March 31, 2012, in light of this and all other additional evidence.  With regard to the TDIU claim, also consider whether this matter should be referred to the Director of Compensation and Pension Service or designee for consideration of an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  If any of these claims continue to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


